Title: General Orders, 22 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 22nd 1777.
FarquharFarnham.Fairfield.


The out guards, or picquets from the line, to be called in immediately, and not relieved.
One regiment (Col. Spotswood’s) of General Weedon’s brigade, to take post in General Wayne’s encampment, and mount a subaltern’s guard at the gap near the encampment.

The regiments of Genl Muhlenberg’s brigade, now at Steel’s gap, will remain there and mount a subaltern’s guard.
The brigades of the line to furnish the other guards, besides their own quarter guards.
After Orders.
Every brigade and corps of the army immediately to draw three days provisions, and cook them, and parade to morrow morning at 6 o’clock (if it should not rain) with arms, accoutrements, ammunition and blankets, ready to march—Tents baggage and women to be left in camp; for the security of which each division is to leave a field officer; each brigade a Captain, and each regiment a subaltern, Serjt Corporal and twelve men. These guards to consist of men most unfit for duty, and who have the worst arms—The Major Generals will receive orders at Head-Quarters, respecting their route, and order of march.
The Commander in Chief thanks the Majors General Sullivan and Greene, and all the officers, and soldiers, engaged this day, to pursue the enemy, for their alacrity and zeal manifested in that service.
Major Peers, Brigade Major to Genl Weedon’s brigade, charged with “Refusing a true and just return of Colol Spotswood’s regiment; and sending him a very insulting answer by his Adjutant”—tried by a General Court Martial, held the 20th instant, and honorably acquitted—The Commander in Chief approves the sentence, and orders him to be immediately discharged from his arrest.
